Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered April 12,1990, which, inter alia, directed plaintiff Fidelity and Deposit Company of Maryland to pay Clinton Capital Corporation collateral of $100,000 placed to secure a bond in that amount for the benefit of Safety Harbor Spa Associates Ltd. Partnership less costs, unanimously aflirmed, with costs.
To secure a bond in the amount of $100,000 issued by Fidelity and Deposit Company of Maryland ("Fidelity”), Safety Harbor Spa Associates Ltd. Partnership ("Partnership”) posted $100,000 in cash. The collateral agreement between the Partnership and Fidelity acknowledges that Partnership is the owner of the collateral. As there is no documentary or other viable evidence that the collateral belongs to Safety Harbor Spa, Inc., there is no basis to disturb the IAS court’s order directing payment of the collateral, less, expenses, to the Partnership’s creditor. Concur — Sullivan, J. P., Carro, Ellerin and Wallach, JJ.